Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event. Memorandum: Appellant’s request to the effect that the infant plaintiff was only required to exercise that degree of care which would be reasonably expected of an infant of similar age and experience under similar circumstances was correct and should have been charged. The law no longer arbitrarily fixes an age at which the duty to exercise some degree of care begins, or an age at which an infant must exercise the same care as an adult. (Camardo v. New York State Bys., 247 N. Y. 111.) We think that by injecting the question of sui juris into the charge, it would be difficult for the jury to understand what degree of care was required of the fifteen-year-old boy. All concur. (Appeal from a judgment for defendants for no cause of action in an automobile negligence action.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.